Case 5:20-cv-01288-DEW-MLH Document 1 Filed 10/02/20 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

RELLER JONES,                                 *      CIVIL ACTION NO.
                                              *
                              Plaintiff       *
                                              *      JUDGE:
VERSUS                                        *
                                              *
RAINBOW USA, INC. D/B/A                       *      MAG:
RAINBOW SHOPS #1764                           *
                      Defendant               *

                                   NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA.

       Pursuant to 28 U.S.C. §§ 1332, 1441(a), 1441(b) and 1446, and for the sole purpose of

removing this matter to the United States District Court for the Western District of Louisiana, the

Defendant, Rainbow USA, Inc. d/b/a Rainbow Shops #1764, state that:

A.     State Court Action.

       1.      On September 4, 2020, plaintiff, Reller Jones, filed a Petition for Damages in the

26th Judicial District Court for the Parish of Bossier, State of Louisiana, styled “Reller Jones v.

Rainbow USA, Inc. d/b/a Rainbow Shops #1764,” No: C-163031. Copies of the Citation and

Petition that were served on the Defendant are attached as Exhibit 1.

       2.      Pursuant to 28 U.S.C. § 1446(d), counsel for Rainbow USA, Inc. d/b/a Rainbow

Shops #1764 is filing a copy of this Notice in the 26th Judicial District Court for the Parish of

Bossier, Louisiana, and is sending a copy of the Notice to Plaintiff’s counsel.
Case 5:20-cv-01288-DEW-MLH Document 1 Filed 10/02/20 Page 2 of 4 PageID #: 2




B.     Diversity of Citizenship

       1.      There is complete diversity of citizenship between the plaintiff and the

Defendants.

       2.      At the time plaintiff commenced this action, plaintiff was a citizen of the State of

Louisiana. (Exhibit 1, Petition for Damages).

       3.      Rainbow USA, Inc. d/b/a Rainbow Shops #1764, is a New York corporation,

whose principal place of business is New York.

       7.      A defendant has the right to remove a case to federal court if the case involves a

dispute between completely diverse parties and the amount in controversy, excluding interest and

costs, exceeds $75,000. 28 U.S.C. § 1332. The defendant, as the removing party, has the burden

of establishing federal jurisdiction. Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir.

1999); Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

C.     Amount in Controversy.

       In her Petition for Damages, plaintiff alleged bodily injuries to her neck, head, shoulder

and back, and sought damages for past, present, and future physical and mental pain and

suffering, together with past and future medical expenses disability, loss of earnings, loss of

earnings capacity and inconvenience. On information and belief, she has been receiving treating

since on or about September 26, 2019 and is currently still receiving treatment. Further, on

information and belief, she has recently received an injection for her alleged injuries.

Accordingly, the amount in controversy is satisfied.

D.     Diversity Jurisdiction.

       The Court has jurisdiction pursuant to 28 U.S.C. §1332 and this action may be removed

to this Court pursuant to 28 U.S.C. §1441, as it is a civil action in which Plaintiff is a resident or

                                                  2
Case 5:20-cv-01288-DEW-MLH Document 1 Filed 10/02/20 Page 3 of 4 PageID #: 3




citizen of the State of Louisiana and the Defendants are not, and in which the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

E.      Timeliness of Notice of Removal.

        Defendants were served with Plaintiff’s amended Petition through service of the Citation

and Supplemental and Amending Petition on October 29, 2019, attached as Exhibit 2. Removal

of this action is, therefore, timely under 28 U.S.C. §1446(b).

F.      Relief Requested.

        The Defendants request that the United States District Court for the Western District of

Louisiana assume jurisdiction over this action and issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial of this action.

G.      Required Documents

        The Defendants are filing with this Notice of Removal the following:

        (a)     Civil Cover Sheet;

        (b)     A copy of the Petition for Damages filed by Plaintiff, Reller Jones, and a copy of

                the Service of Process Transmittal, CT Corporation System, 5615 Corporate

                Blvd., Baton Rouge, Louisiana, 70808, attached as Exhibit 1.

        (c)     A list of all attorneys, including their addresses, telephone numbers and who they

                represent, attached as Exhibit 2.

        (e)     A copy of the state court record from the 26th Judicial District Court for the Parish

                of Bossier, State of Louisiana, is attached as Exhibit 3.

H.      Notice of Filing

        The Defendants have given or is in the process of giving notice of the filing of this Notice

of Removal to the State Court and to Plaintiff through her attorney of record.

                                                    3
Case 5:20-cv-01288-DEW-MLH Document 1 Filed 10/02/20 Page 4 of 4 PageID #: 4




       WHEREFORE, Rainbow USA, Inc. d/b/a Rainbow Shops #1764, respectfully requests

that this Court remove this action from the 26th Judicial District Court for the Parish of Bossier,

State of Louisiana, to the United States District Court for the Western District of Louisiana.

                                              Respectfully submitted,

                                              /s/ Wade A. Johnson
                                              WADE A. JOHNSON (#21315)
                                              wjohnson@gallowaylawfirm.com
                                              GALLOWAY, JOHNSON, TOMPKINS,
                                                     BURR & SMITH
                                              701 Poydras Street, 40th Floor
                                              New Orleans, Louisiana 70139
                                              Telephone: (504) 525-6802 / Fax: (504) 525-2456

                                    CERTIFICATE OF SERVICE

       I certify that on the 2nd day of October 2020, I caused to be delivered via first- class mail,
postage prepaid, and by facsimile the within Defendants’ Notice of Removal to Plaintiff’s
counsel, listed below:



                                              /s/ Wade A. Johnson
                                              WADE A. JOHNSON




                                                 4
